        Case 1:17-cr-00119-NLH Document 55 Filed 04/28/21 Page 1 of 1 PageID: 218

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                 MINUTES OF PROCEEDINGS

                                                    April 28, 2021
CAMDEN OFFICE                                       DATE OF PROCEEDINGS
JUDGE NOEL L. HILLMAN

COURT REPORTER: Robert T. Tate

                                                    Docket # CRIM 17-119 (NLH)

TITLE OF CASE:
UNITED STATES OF AMERICA
           v.
SANTOS COLON, JR.
   DEFENDANT PRESENT (via Telephone)

TELEPHONE APPEARANCES:
Patrick C. Askin, AUSA and Stephanie Sweeten, USA-DOJ for Government.
Richard Coughlin, Federal Public Defender for Defendant.
Gary Pettiford, U.S. Pretrial.
Lilia Thomas, Spanish Interpreter.

NATURE OF PROCEEDINGS: TELEPHONE STATUS HEARING
Status hearing held.
Ordered Telephone Status hearing set for Wed., June 23, 2021 at 10:00 a.m. and Sentence reset for
Monday, October 4, 2021 at 10:00 a.m.


Time commenced: 1:00 p.m.
Time Adjourned: 1:25 p.m.
Total Time: 25 min.

                                                    s/GN
                                                    DEPUTY CLERK
